    Case 8:20-cv-00430-DOC-ADS Document 1-1 Filed 03/03/20 Page 1 of 1 Page ID #:32
                                              Exhibit A




                          United African-Asian Abilities Club
            Florida: 5335 Falling Water Dr.             California: 515 P St., #207
                  Orlando, FL 32818                       Sacramento, CA 95814
                                                             P: 619-866-4576
                                                            F: (916) 330-3339
                                                      E-mail: uaaac1990@gmail.com



                            Time, Resources And Internet Report

I coordinated the investigation of Casa Cortez Apartment Homes at located at 1412 Nisson Rd,
Tustin, CA 92780. Two members went to the Casa Cortez Apartment Homes for a field
investigation, which took 3 hours. Another member researched the law, regulations and cases,
which took 8 hours. I conducted the Internet search related to Casa Cortez Apartment Homes.
The search took me 5 hours. The Club retained a consultant to write Exhibit B.




Sharon Riguer, President of
United African-Asian Abilities Club




                                                                                           1
